EXHIBIT 99.1 Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2013 and 2012 (Expressed in Canadian Dollars) (Unaudited) Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) March 31, 2013 December 31, 2012 Assets Current Cash and cash equivalents (Note 4) $ $ Amounts receivable and prepaid expenses Due from related parties (Note 9) 78 95 Other financial assets (Note 5) - Property and equipment $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 9) 70 50 Shareholders’ Equity Share capital (Note 7) Contributed surplus Accumulated deficit ) ) Accumulated other comprehensive income 47 16 $ $ Contractual Obligations (Note 12) Approved by the Directors: “Robert Reynolds” Director “John Simmons” Director See accompanying notes to the condensed interim consolidated financial statements 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) For the three months ended March 31, Income Interest income $ $ Expenses Accounting and audit 16 18 Administration salaries and consulting (Note 8) Directors’ fees (Note 8) Foreign exchange loss (gain) 19 (8 ) General and administration (Note 11) Legal fees 24 20 Management fees (Note 8) Mineral property exploration expenditures (Notes 6 and 8) Shareholder communications Stock exchange listing and filing fees 66 Net loss for the period $ $ Other comprehensive income for the period Item that may be reclassified to profit: Currency translation difference ) ) Net loss and comprehensive loss for the period $ $ Basic and diluted loss per common share from net loss for the period $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the condensed interim consolidated financial statements 3 Exeter Resource Corporation Condensed Interim Consolidated Statements of Cash Flows (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) For the three months ended March 31, Operating Activities Net loss for the period $ ) $ ) Non-cash items: Amortization 12 70 Share-based compensation (Note 8) ) ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) 54 Due from related parties 17 ) Due to related parties 20 53 Accounts payable and accrued liabilities Cash flows from the operating activities ) ) Financing Activities Issue of share capital for cash (Note 7) - Cash flows from financing activities - Investing Activities Acquisition of investment securities ) - Cash flows from investing activities ) - Effect of foreign exchange rate change on cash 30 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents – beginning of the period Cash and cash equivalents – end of the period $ $ See accompanying notes to the condensed interim consolidated financial statements 4 Exeter Resource Corporation Condensed Interim Consolidated Statements of Changes in Equity (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Issued Share Capital Number of Shares Amount Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total
